DETAILED ACTION
This action is responsive to the communication filed on 05/02/22.
Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Georgios Krasadakis (US Pub. No. 20170289202 herein after “Krasadakis”) and Xiaocong He (US Pub. No. 20210044640 herein after “He”) and further in view of Ryan Uhrich (US Pub. No. 20170142462 herein after “Uhrich’).

As per claim 1, discloses a system socially connecting two or more individuals (He, para[0026] making it easier for performers and the audience to…communicate with and engage in livecast) comprising: 
a first computing entity having a user interface (Krasadakis, para[0029] client computing device has…a user interface component), 
wherein said first computing entity is operably connected to a network (Krasadakis, para[0029,0034] client computing device has...a communications interface component 110; communication interface component includes network interface card, see FIG. 2),
wherein said user interface allows a first user to create a live stream using audio data associated with a user profile of said first user (Krasadakis, para[0023, 0073] private music sessions may be created between multiple users, request that a private music session be established), 
wherein said live stream is associated with said user profile of said first user (Krasadakis, para[0052] the music-session request may include any number of identifiers…a user profile, a social network profile, a name, or other identifier(, 
wherein a processor is configured to receive said audio data and create a live stream (Krasadakis, para[0053] the private music session, once established, allows songs to be synchronously played…from user’s local audio, from an online source, or from an integrated streaming service), 
Krasadakis does not disclose wherein said user interface allows a respective user to create a live stream using audio data associated with a user profile of said respective user and wherein said live stream is associated with said user profile of said respective user.
However, He discloses a first computing entity having a user interface and operably connected to a network (He, para[0034,0040] user device 102; GUIs displayed on a user device; see also FIG. 1),
wherein said user interface allows a respective user to create a live stream using audio data associated with a user profile of said respective user (He, para[0039-0040,0060,0073] the livecast agent may generate and/or configure live rooms for hosting livecast shows, livecast agent includes a live room host that may generate and maintain a live room; various aspects of a digital media platform are accessible from the performer profile including: other audio files; audio files added to the playlist may be played in a live room during a livecast), wherein said live stream is associated with said user profile of said respective user (He, para[0060] a live room may be generated from the performer profile), 
wherein a processor is configured to receive said audio data and create a live stream (He, para[0026,0073] generating a live room for broadcasting a livecast, the livecast comprising one or more content streams created inside the live room; audio files added to a playlist…preloads audio files included in the playlist into the live room), 
a second computing entity having said user interface and operably connected to said network, wherein said user interface of said second computing entity presents to a second user a plurality of user profiles (He, para[0034,0035, 0063] one or more members of the community; see FIG. 1; notifications may be delivered directly to a user device; see FIG. 5F & FIG. 5G)(Uhrich, para[0034,0036] these feeds can be displayed on a user-facing user interface, live content can be presented that is tailored specifically to them), 
a processor operably connected to said first computing entity and said second computing entity, and a non-transitory computer-readable medium coupled to said processor, wherein said non-transitory computer-readable medium contains instructions stored thereon, which, when executed by said processor (He, para[0079-0081] processors may receive instuctions and data from a read-only memory or a random access memory, a processor for executing instructions and one or more memories for storing instructions and data, cause said processor to perform operations comprising: 
receiving an audio selection from said first computing entity, wherein said audio selection is made by said respective user choosing audio data associated with said user profile and that is presented within said user interface (He, para[0074] a host may play one or more audio files shown in the playlist interaction GUI by selecting the audio file), 
creating a live stream using said audio data and based on said audio selection, wherein said live stream mirrors said audio data that said first computing entity is currently playing (He, para[0073] sharing audio files to a live room, audio files added to the playlist may be played in a live room during a livecast).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing data of the claimed invention to incorporate He’s teaching of Livestreaming Interactive Content to a Digital Media Platform into Krasadakis and He’s teaching because one of the ordinary skill in the art would have been motivated to provide content creation and livestreaming functionality that supports live user interactions.
Krasadakis nor He discloses wherein said user profile contains a plurality of musical interests of said respective user, wherein said plurality of musical interests are assigned to said user profile based on personal data and audio data associated with said user profile, wherein said personal data comprises social activities of said respective user, wherein a second user profile contains said plurality of musical interests of said second user, wherein said plurality of user profiles presented to said second user is based on said plurality of musical interests within said second user profile and said plurality of musical interests within said plurality of user profiles,
wherein each said user profile of said plurality of user profiles has said plurality of musical interests, wherein said plurality of musical interests are assigned to each said user profile of said plurality of user profiles based on said personal data of said respective user who owns said user profile, wherein each said user profile of said plurality of user profiles has said plurality of musical interests assigned thereto based on said personal data and said audio data within each said user profile of said plurality of user profiles,
wherein said user interface allows said second user to choose said live stream associated with said respective user from a plurality of live streams associated with said plurality of user profiles, performing an evaluation of said plurality of musical interests of said plurality of user profiles compared to said plurality of musical interests of said second user profile, recommending said plurality of live streams to said second user based on said evaluation, and 
transmitting said live stream over said network when said live stream is selected by said second user via said user interface,  wherein said live stream is transmitted in a way such that said second user may access said live stream via said user interface of said second computing entity in order to listen to said live stream, and wherein said plurality of user profiles are contained within at least one of said non-transitory computer-readable medium and a database.
However, Uhrich discloses wherein said user profile contains a plurality of musical interests of said respective user, wherein said plurality of musical interests are assigned to said user profile based on personal data and audio data associated with said user profile, wherein said personal data comprises social activities of said respective user (Uhrich, para[0041,0043] content interest data based upon a user profile database including a content playing history of the user (and possible others as well)), 
wherein a second user profile contains said plurality of musical interests of said second user, wherein said plurality of user profiles presented to said second user is based on said plurality of musical interests within said second user profile and said plurality of musical interests within said plurality of user profiles (Uhrich, para[0034,0036-0037,0041] live content that is provided is tailored specifically to them, providing personalized dynamic live content feeds; content interest data based upon a user profile database including a content playing history of the user (and possible others as well)),
wherein each said user profile of said plurality of user profiles has said plurality of musical interests (Uhrich, para[0041,0043] content interest data based upon a user profile database including a content playing history of the user (and possible others as well)), 
wherein said plurality of musical interests are assigned to each said user profile of said plurality of user profiles based on said personal data of said respective user who owns said user profile (Uhrich, para[0041,0043] content interest data based upon a user profile database including a content playing history of the user (and possible others as well); content interest indicate, for a particular user, particular “types” of content that the user is determined to have shown an affinity for by having previously consumed a certain amount of content items of having that type), 
wherein each said user profile of said plurality of user profiles has said plurality of musical interests assigned thereto based on said personal data and said audio data within each said user profile of said plurality of user profiles (Uhrich, para[0041,0043] content interest data based upon a user profile database including a content playing history of the user (and possible others as well); content interest indicate, for a particular user, particular “types” of content that the user is determined to have shown an affinity for by having previously consumed a certain amount of content items of having that type),
wherein said user interface allows said second user to choose said live stream associated with said respective user from a plurality of live streams associated with said plurality of user profiles (Uhrich, para[0037-0038,0055] the service can include providing access to (e.g. the ability to view, listen to) one or more types of audio and/or visual content; at least one type of content provided by the service includes “live content” such as…”live’ audio; a user selects one or more of the dynamic personalized feed UI elements; upon selection of one of the feed program UI elements, the user may be provided access to that corresponding live content item), 
performing an evaluation of said plurality of musical interests of said plurality of user profiles compared to said plurality of musical interests of said second user profile, recommending said plurality of live streams to said second user based on said evaluation (Uhrich, para[0056] embodiments can take past user viewing data into account, find matching/recommended live content items that are airing now, and automatically aggregate and create dynamic feed(s) for the user), and 
transmitting said live stream over said network when said live stream is selected by said second user via said user interface (Uhrich, para[0055] upon selection of one of the feed program UI elements, the user may be provided access to that corresponding live content item), 
wherein said live stream is transmitted in a way such that said second user may access said live stream via said user interface of said second computing entity in order to listen to said live stream (He, para[0036] one or more members of a social network may use the link to directly access the live room; join a live room to access the livecast),
wherein said plurality of user profiles are contained within at least one of said non-transitory computer-readable medium and a database (Uhrich, para[0041] a user profile database).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing data of the claimed invention to incorporate Uhrich’s teaching of Techniques for Generating and Providing Personalized Dynamic Live Content Feeds into Krasadakis and He’s teaching because one of the ordinary skill in the art would have been motivated to provide live content recommendations to the user.

As per claim 2, He discloses the system of Claim 1, wherein search parameters restrict which live streams of said plurality of live streams is recommended to said second user via said user interface (HE, para[0036])(Uhrich, para[0099]).

As per claim 3,  Krasadakis and Uhrich discloses the system of Claim 2, wherein said processor compares said plurality of musical interests of said plurality of user profiles to said musical interest of said second user, wherein said search parameters determine how much said plurality of musical interests of said plurality of user profiles must match said musical interest of said user profile of said second user using a minimum threshold, wherein said plurality of live streams of said plurality of user profiles that meet said minimum threshold are presented via said user interface to said second user (while not explicitly disclosed it is well within the scope and further well known within the art and cannot be considered an inventive concept).

As per claim 4, Uhrich discloses the system of Claim 2, wherein said search parameters comprise music genre, group name, artist name, event geolocation, and personal geolocation (Uhrich, para[0042,0044]) further search parameters are merely a matter of design choice and cannot be considered an inventive concept).


As per claim 6, Krasadakis discloses the system of Claim 5, wherein said personal data of said respective user is visualized within said user interface in a way such that said second user may select said personal data when viewing said user profile of said respective user, wherein said personal data of said respective  user is associated with said audio data of said respective user in a way such that selecting said personal data of said respective user via said user interface causes said audio data of said respective user to be presented to said second user via said user interface (Krasadakis, para[0024,0040]).

As per claim 7, Krasadakis discloses the system of Claim 1, wherein said user interface presents controls to said respective user, which may allow said respective user to control said audio data presented via said live stream (Krasadakis, para[0067]).

As per claim 8, Krasadakis discloses the system of Claim 1, wherein said user interface presents controls to said second user, which may allow said second user to control said audio data presented via said live stream (Krasadakis, para[0067]).

As per claim 9, Krasadakis discloses the system of Claim 1, wherein a plurality of users may create a group, wherein a group user of a plurality of group users may create a group live stream, wherein said group livestream contains audio data that is uniform for each said group user, wherein said plurality of group users may contribute said audio data to said group live stream (Krasadakis, para[0014,0024]).

As per claim 10, Uhrich discloses the system of Claim 1, further comprising a geolocation device, wherein geospatial data of said geolocation device is transmitted to said processor, wherein said processor uses said geospatial data to limit which said user profile of said plurality of user profiles are within said user interface (Uhrich, para[0039]).


As per claim 11, Krasadakis discloses a system for socially connecting two or more individuals comprising:
a database having a plurality of user profiles and connected to a network (Krasadakis, para[0048] a user base database, FIG. 2),
wherein each said user profile of said plurality of user profiles comprises personal data and audio data (Krasadakis, para[0013,0052,0089] local song files, identification, exchanged messages, feedback, preferences),
wherein said personal data within each said user profile of said plurality of user profiles is associated with said audio data of said user profile of said plurality of user profiles (Krasadakis, para[0013,0089] local song files, locally stored audio, preferences),
 a computing entity having a user interface and connected to said network (Krasadakis, para[0029] user interface component, see FIG. 2), 
wherein said user interface of said computing entity presents to said user said plurality of user profiles having a plurality of musical interests based on said audio data and said personal data (Krasadakis, para[0037] guest users may actively request particular host users…other examples exist for searching), 
wherein each said user profile of said plurality of user profiles has a musical interest based on said audio data and said personal data Krasadakis, para[0041-0042] the interaction history),
a non-transitory computer-readable medium coupled to said processor, wherein said non-transitory computer-readable medium contains said plurality of user profiles, wherein said non-transitory computer-readable medium contains instructions stored thereon (Krasadakis, para[0030] the processor may include any quantity of processing units and is programmed to execute computer –executable instructions for implementing), which, when executed by said processor, cause said processor to perform operations comprising: 
receiving an input from said computing entity, wherein said input is associated with said personal data of said user profile (Krasadakis, para[0014] the session is “live” in that users can select which songs to play), 
determining whether said user data of said user profile is associated with said audio data of said user profile, retrieving said audio data of said user profile associated with said user data selected within said user interface (Krasadakis, para[0054] when the selecting user submits a song…the song file may be transmitted to the music app controller).
Krasadakis does not explicitly disclose wherein each said user profile of said plurality of user profiles comprises personal data and audio data, wherein said personal data comprises social activities of said user and wherein user data is presented to said user interface via said user interface and presenting said audio data to said user via said computing entity.
 However, Uhrich a database having a plurality of user profiles and connected to a network, wherein a user profile of said plurality of user profiles belongs to a user (Uhrich, para[0041,0092] a user profile database; see FIG. 1 (e.g. user 102A)), 
wherein each said user profile of said plurality of user profiles comprises personal data and audio data (Uhrich, para[0092] the user profile data can include… previous viewing/playing history; includes information identifying one or more actions of the user),
wherein said personal data comprises social activities of said user (Uhrich, para[0092] the profile database includes information identifying one or more actions of the user),
wherein said personal data within each said user profile of said plurality of user profiles is associated with said audio data of each said user profile of said plurality of user profiles (Uhrich, para[0012,0041] determining based upon a content playing history of a user, one or more content interest of the user),
 a computing entity having a user interface and connected to said network (Uhrich, para[0039] user interface 150; see FIG. 1 & 7), 
wherein said user interface of said computing entity presents to said user said plurality of user profiles having a plurality of musical interests based on said audio data and said personal data (Uhrich, para[0034] these feeds can be displayed on a user-facing user interface)(He, para[0041,0063] the one or more notifications and notification setup GUIs may be displayed; notifications may be delivered directly to a user device), 
wherein each said user profile of said plurality of user profiles has said plurality of musical interests based on said audio data and said personal data (Uhrich, para[0012,0041] determining based upon a content playing history of a user, one or more content interest of the user).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing data of the claimed invention to incorporate Uhrich’s teaching of Techniques for Generating and Providing Personalized Dynamic Live Content Feeds into Krasadakis’ teaching of an Interactive Online Music Experience because one of the ordinary skill in the art would have been motivated to provide live content recommendations to the user.

As per claim 12, Krasadakis discloses the system of Claim 11, wherein search parameters restrict which of said user profiles of said plurality of user profiles is recommended to said user via said user interface (Krasadakis, para[Abstract,0043])(Uhrich, para[Abstract,0034-0036]).

As per claim 13, Krasadakis and Uhrich discloses he system of Claim 12, wherein said processor compares said plurality of musical interests and said personal data of said plurality of user profiles to said plurality of musical interest and said personal data of said user profile of said user, wherein a minimum threshold of said search parameters determine an amount said plurality of musical interests and said personal data of each said user profile said plurality of user profiles must match said musical interest of said user profile of said user using a minimum threshold, wherein said user profiles of said plurality of user profiles that meet said minimum threshold are presented via said user interface to said user (while not explicitly disclosed it is well within the scope and further well known within the art and cannot be considered an inventive concept) .

As per claim 14, Krasadakis discloses the system of Claim 12, wherein said search parameters comprise music genre, group name, artist name, event location, and personal geolocation (Krasadakis, para[0041,0055])(Uhrich, para[0044]).

As per claim 15, Krasadakis discloses the system of Claim 11, wherein said user interface presents controls to said user, which may allow said user to control said audio data presented via a live stream of said user profile of said plurality of user profiles (Krasadakis, para[0067]).

As per claim 16, Krasadakis discloses the system of Claim 11, wherein a plurality of users may create a group, wherein a group user of said plurality of group users may create a group live stream, wherein said group livestream is the contains said audio data that is uniform for each said group user, wherein said plurality of group users may contribute to said group live stream (Krasadakis, para[0014]).

As per clam 17, Uhrich discloses the system of Claim 11, further comprising a geolocation device, wherein geospatial data of said geolocation device is transmitted to said processor, wherein said processor uses said geospatial data to limit which of said user profiles of said plurality of user profiles may be presented to said user via said user interface (Uhrich, para[0039]).

As per claim 18, Krasadakis discloses a system for socially connecting two or more individuals comprising: 
a database having a plurality of user profiles and connected to a network (Krasadakis, para[0048] a user base database, FIG. 2),
wherein a user profile of said plurality of user profiles comprises personal data and audio data (Krasadakis, para[0013,0052,0089] local song files, identification, exchanged messages, feedback, preferences), 
wherein said personal data within said user profile of said plurality of user profiles is associated with said audio data of said user profile of said plurality of user profiles (Krasadakis, para[0013,0089] local song files, locally stored audio, preferences), 
wherein a plurality of musical interest is created for said user profile of said plurality of user profiles using said user data and said audio data (Krasadakis, para[0084] the interaction history—which may include previously played songs in private music sessions; feedback text, video, or animation messages between users; indications of interest),  
a computing entity having said user interface and connected to said network (Krasadakis, para[0029] user interface component, see FIG. 2), 
wherein said user interface presents said plurality of user profiles via a display of said computing entity (Krasadakis, para[0037] guest users may actively request particular host users…other examples exist for searching), 
wherein said user data is visualized within said user interface (Krasadakis, para[0037] guest users may actively request particular host users…other examples exist for searching), 
a non-transitory computer-readable medium coupled to said processor, wherein said non-transitory computer-readable medium contains said plurality of user profiles, wherein said non-transitory computer-readable medium contains instructions stored thereon, which (Krasadakis, para[0030] the processor may include any quantity of processing units and is programmed to execute computer –executable instructions for implementing), when executed by said processor, cause said processor to perform operations comprising: determining whether said musical interest of said user profile of said plurality of user profiles matches said chosen musical interest (Krasadakis,para[0037] guest users may actively request particular host users).
Krasadakis does not disclose wherein a geolocation device of said computing entity collects geospatial data and transmits it to a processor, wherein said personal data comprises social activities of a user associated with said user profiles wherein said processor limits said user profiles that are presented within said user interface to said user profiles within a determined geographic range of said computing entity and wherein said processor further limits said user profiles that are presented within said user interface to those that have said musical interest that matches those of a chosen musical interest.

Uhrich discloses wherein a musical interest is created for said user profile of said plurality of user profiles using said user data and said audio data (Uhrich, para[0041] acquires content interest data based upon a user profile database including a content playing history of the user),  
a computing entity having said user interface and connected to said network (Uhrich, para[0039,0081] a user interface…via one or more network), 
wherein said personal data comprises social activities of said user (Uhrich, para[0092] the profile database includes information identifying one or more actions of the user),
wherein a geolocation device of said computing entity collects geospatial data, wherein said processor limits said user profiles that are presented within said user interface to said user profiles within a determined geographic range of said computing entity (Uhrich, para[0039] the set of feed program UI elements could include a feed program UI element for… a subset of its users, such as those living within a particular geographic area), and
wherein each said user profiles that presented within said user interface is limited to those that have a musical interest of said plurality of  musical interest that matches a chosen musical interest (Uhrich, para[0045-0046] using the user interests along with a content listing information identifying content items (including currently-playing and upcoming live content items), determine whether any personalized feed conditions are satisfied to attempt to “aggregate” multiple live content items together to be part of a dynamic personalized feed),
receiving geospatial data from said geolocation device, determining whether said user profile of said plurality of user profiles is within said determined geographic range (Uhrich, para[0039] the set of feed program UI elements could include a feed program UI element for… a subset of its users, such as those living within a particular geographic area), 
determining whether said musical interest of said user profile of said plurality of user profiles matches said chosen musical interest (Uhrich, para[0045-0046] using the user interests along with a content listing information identifying content items (including currently-playing and upcoming live content items), determine whether any personalized feed conditions are satisfied to attempt to “aggregate” multiple live content items together to be part of a dynamic personalized feed), 
presenting said user profiles within said determined geographic range and that match said chosen musical interest within said user interface (Uhrich, para[0055] one or more feed program UI elements 140A-140F can be presented).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing data of the claimed invention to incorporate Uhrich’s teaching of Techniques for Generating and Providing Personalized Dynamic Live Content Feeds into Krasadakis’ teaching of an Interactive Online Music Experience because one of the ordinary skill in the art would have been motivated to provide live content recommendations to the user.

As per claim 19, Krasadakis discloses the system of Claim 18, wherein said user interface presents controls to said user, which may allow said user to control said audio data presented via a live stream of said user profile (Krasadakis, para[0067]).

As per claim 20, Krasadakis discloses the system of Claim 18, wherein a plurality of users may create a group, wherein a group user of said plurality of group users may create a group live stream, wherein said group livestream contains audio data that is uniform for each said group user, wherein said plurality of group users may contribute to said group live stream (Krasadakis, para[0014,0024]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Natisha Cox whose telephone number is (571) 270-7167.  The examiner can normally be reached on Monday to Friday, 10am - 6:00pm EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Pappas can be reached on (571)272-7646. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8000.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATISHA D COX/Primary Examiner, Art Unit 2448